Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Fifth, Sixth and Fourteenth Amendments were denied. Defendant argued that he had been deprived of his fundamental constitutional rights to a fair trial and to due process of law because the evidence used against him had been obtained unlawfully, because the trial court charged improperly with respect to the reasonable doubt standard and because the prosecutor commented upon defendant’s silence at the time of arrest. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 27 N Y 2d 543.]